April 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JUANITA WOODALL, Appellant

NO. 14-13-00189-CV                          V.

       DOW CORNING CORPORATION, DOW CORNING WRIGHT
  CORPORATION, CHRIS ROBINSON MD, JAMES R. CULLINGTON MD,
FRANCIS BURTON MD, SIMON FREDERICKS MD, TOLBERT WILKINSON
  MD, 21 INTERNATIONAL HOLDINGS FKA KNOLL INTERNATIONAL,
MILTON ROWLEY MD, WESLEY WASHBURN MD, PRESTON CHANDLER
 MD, ERNEST CRONIN MD, JAMES PETERSON MD, THOMAS D. CRONIN
   MD, FRANK J. GEROW MD, GENERAL ELECTRIC COMPANY, DOW
                  CHEMICAL COMPANY, Appellees
                 ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Juanita Woodall.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.